TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00191-CR
                                      NO. 03-22-00192-CR


                              Gabriel Nassir Turner, Appellant

                                                v.

                                   The State of Texas, Appellee


          FROM THE 277TH DISTRICT COURT OF WILLIAMSON COUNTY
                       NOS. 20-1946-K277 & 20-0663-K277
            THE HONORABLE STACEY MATHEWS, JUDGE PRESIDING


                           MEMORANDUM OPINION


              Appellant Gabriel Nassir Turner was charged with two counts of aggravated

robbery with a deadly weapon. See Tex. Penal Code § 29.03. Appellant entered an open plea of

“guilty” and judicially confessed to both counts. Following a punishment hearing, appellant was

sentenced to twenty years’ confinement for each count, with the sentences to run concurrently.

              In each cause, appellant’s court-appointed attorney has filed a motion to

withdraw, supported by a brief concluding that the appeals are frivolous and without merit. The

brief meets the requirements of Anders v. California by presenting a professional evaluation of

the record demonstrating why there are no arguable grounds to be advanced. See 386 U.S. 738,

744 (1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v.

Ohio, 488 U.S. 75, 86-87 (1988).
               Appellant’s counsel has represented to the Court that she has provided copies of

the motions and brief to appellant; advised appellant of his right to examine the appellate record

and file a pro se response; and provided appellant with a form motion for pro se access to the

appellate record along with the mailing address of this Court. See Kelly v. State, 436 S.W.3d

313, 319-21 (Tex. Crim. App. 2014); see also Anders, 386 U.S. at 744; Garner, 300 S.W.3d

at 766. To date, no pro se brief has been filed.

               We have conducted an independent review of the record, including the Anders

brief submitted on appellant’s behalf, and find no reversible error. See Anders, 386 U.S. at 744;

Garner, 300 S.W.3d at 766; Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).

We agree with counsel that the record presents no arguably meritorious grounds for review and

the appeals are frivolous.

               Counsel’s motions to withdraw are granted.         The trial court’s judgments of

conviction are affirmed.



                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Affirmed

Filed: October 20, 2022

Do Not Publish




                                                   2